DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 30 June 2022.
Claims 1-2 and 4-8 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-177919, hereinafter ‘919, references made to the English translation provided by Applicant on 5 March 2021.

Claim 1, ‘919 teaches an electric power tool (6; Fig. 1) comprising:
an output shaft on which a front-end tool is adapted to be mounted (see Fig. 1 showing a power tool having an output shaft and a tool to be mounted; ¶[0013]);
a power transmission mechanism that transmits a rotational output of a driving source to the output shaft (tool 6 is actuatable, therefore must have a power transmission source and is a wrench, which require a rotational output; ¶[0002] & [0019];
a posture information acquisition unit that acquires posture information for identifying a posture of the electric power tool (“position sensor (2 sensor) 8 for detecting a position of the tool 6 are mounted on each of the tools 6 … The position sensor 8 further detects the attitude of the tool 6.” ¶[0013]);
a torque information acquisition unit that acquires torque information indicating a measured value of tightening torque produced by the front-end tool (“A torque sensor ( 1 sensor) 7 for detecting a tightening torque” ¶[0013]); and
a transmission unit that transmits the posture information, the torque information, and time information related to a time when the respective information is acquired, to an external apparatus (“A display device 9 for checking a work situation and an operation device 10 thereof are provided at the work place. The operating device 10 is connected to a control device 11 which stores a working program. The control device 11 includes a recording device 12 for recording a work state and an alarm for issuing an alarm by a buzzer or a lamp.” ¶[0014]; “Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time {Step A 3).” ¶[0019]); 
a reception unit (11; Fig. 1; ¶[0014]) that receives recommendation information generated based on the posture information, the torque information, and the time information; and
a notification interface that communicates the recommendation information received (“A display device 9 for checking a work situation and an operation device 10 thereof are provided at the work place. The operating device 10 is connected to a control device 11 which stores a working program. The control device 11 includes a recording device 12 for recording a work state and an alarm for issuing an alarm by a buzzer or a lamp.” ¶[0014]; “Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time {Step A 3).” ¶[0019]), 
	wherein the recommendation information is a type of the electric power tool suited to a content of work or an optimum value of an operation parameter in the electric power tool being used (“Step S4: The tool 6 is actuated to tighten the screw in its position. At this time, the tightening torque is detected by the torque sensor 7. Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time (Step A 3). The work time data is used to determine the order of work at each work position. In such a situation, it is determined whether or not the operating state of the control unit 11 matches a predetermined operating state according to the working program (Step B 3). If No, an alarm is issued from an alarm device 13 assuming that the work standard is not satisfied. Step S5: It is judged whether or not the screw tightening work at all working positions of the work 2 is completed. If it is completed, the process proceeds to step S 8, and if not, the process proceeds to step S 6. Step S6: To determine whether or not the same tool is used at a next working position in a continuous operation position. If it is determined that the tool is to be operated with the same tool, the process returns to Step S 3, and the tool is moved to the next work position to perform a tightening operation {Step S 4). If another tool is used, the process proceeds to step S 7. Step S7: The tool which has been used up to date is returned to a predetermined position of the storage unit 5, and a new tool is selected and taken out from the tool storage unit 5 (Step S 2). At this time, a return position of the tool is recorded to confirm whether or not the tool has been returned to a predetermined storage position (Step A 4). The tool return position data is sent to the control circuit 11, and it is determined whether or not the tool return position data has been returned to a predetermined position (Step B 4). If No, an alarm is issued from an alarm device 13.” ¶[0019]-[0022]). 

Claim 3, ‘919 teaches the electric power tool according to claim 1, comprising:

Claim 5, ‘919 teaches a processing apparatus comprising:
an information acquisition unit that acquires posture information for identifying a posture of an electric power tool (“position sensor (2 sensor) 8 for detecting a position of the tool 6 are mounted on each of the tools 6 … The position sensor 8 further detects the attitude of the tool 6.” ¶[0013]), torque information indicating a measured value of tightening torque (“A torque sensor ( 1 sensor) 7 for detecting a tightening torque” ¶[0013]), and time information related to a time when the torque information and the posture information are acquired in the electric power tool (“Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time {Step A 3).” ¶[0019]);
an estimation unit that estimates a content of work in which the electric power tool is used, based on the posture information, the torque information, and the time information (“The work time data is used to determine the order of work at each work position. In such a situation, it is determined whether or not the operating state of the control unit 11 matches a predetermined operating state according to the working program (Step B 3).” ¶[0019]); and
an information generation unit that generates recommendation information adapted to the content of work estimated (“inform the operator by an alarm or the like, to correctly restart the work, to achieve a complete work according to the working program, to enhance the reliability of the work, and to improve the quality of the finished product.” ¶[0012]), wherein
 the recommendation information is a type of the electric power tool suited to a content of work or an optimum value of an operation parameter in the electric power tool being used (“Step S4: The tool 6 is actuated to tighten the screw in its position. At this time, the tightening torque is detected by the torque sensor 7. Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time (Step A 3). The work time data is used to determine the order of work at each work position. In such a situation, it is determined whether or not the operating state of the control unit 11 matches a predetermined operating state according to the working program (Step B 3). If No, an alarm is issued from an alarm device 13 assuming that the work standard is not satisfied. Step S5: It is judged whether or not the screw tightening work at all working positions of the work 2 is completed. If it is completed, the process proceeds to step S 8, and if not, the process proceeds to step S 6. Step S6: To determine whether or not the same tool is used at a next working position in a continuous operation position. If it is determined that the tool is to be operated with the same tool, the process returns to Step S 3, and the tool is moved to the next work position to perform a tightening operation (Step S 4). If another tool is used, the process proceeds to step S 7. Step S7: The tool which has been used up to date is returned to a predetermined position of the storage unit 5, and a new tool is selected and taken out from the tool storage unit 5 (Step S 2). At this time, a return position of the tool is recorded to confirm whether or not the tool has been returned to a predetermined storage position (Step A 4). The tool return position data is sent to the control circuit 11, and it is determined whether or not the tool return position data has been returned to a predetermined position (Step B 4). If No, an alarm is issued from an alarm device 13.” ¶[0019]-[0022]). 

Claim 6, ‘919 teaches the processing apparatus according to claim 5, further comprising:
a transmission unit that transmits the recommendation information to the electric power tool or a terminal apparatus associated with the electric power tool (“A display device 9 for checking a work situation and an operation device 10 thereof are provided at the work place. The operating device 10 is connected to a control device 11 which stores a working program. The control device 11 includes a recording device 12 for recording a work state and an alarm for issuing an alarm by a buzzer or a lamp.” ¶[0014]; “Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time {Step A 3).” ¶[0019]).

Claim 7, ‘919 teaches the processing apparatus according to claim 5, further comprising:
a notification interface that communicates the recommendation information (“A display device 9 for checking a work situation and an operation device 10 thereof are provided at the work place. The operating device 10 is connected to a control device 11 which stores a working program. The control device 11 includes a recording device 12 for recording a work state and an alarm for issuing an alarm by a buzzer or a lamp.” ¶[0014]; “Detection data of the work state (position, attitude, and torque) in this tightening operation is sent to the control device 11 and is stored and saved together with the work time {Step A 3).” ¶[0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-177919, hereinafter ‘919, references made to the English translation provided by Applicant on 5 March 2021, in view of Suzuki (US 2017/0193761).

Claim 2, ‘919 teaches the electric power tool according to claim 1.
‘919 does not expressly teach a battery that supplies electric power to the driving source; and a battery information acquisition unit that acquires battery information indicating a status of the battery, wherein the transmission unit transmits the battery information and time information related to a time when the battery information is acquired to the external apparatus.
However, Suzuki teaches a battery (17; Fig. 1) that supplies electric power to the driving source; and
a battery information acquisition unit that acquires battery information indicating a status of the battery (“conditions of the electric working machine include a remaining energy of the battery 17” ¶[0193]), wherein
the transmission unit transmits the battery information and time information related to a time when the battery information is acquired to the external apparatus (“Information that the communication adapter can obtain from the electric working machine and wirelessly transmit to other communication device is not limited to the in-operation information described in the aforementioned embodiments. It may be configured to obtain and wirelessly transmit other information indicating conditions of the electric working machine. Examples of the information indicating conditions of the electric working machine include a remaining energy of the battery 17”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘919, by adding a battery life indicator, as taught by Suzuki, for informing the user of how much battery life is remaining, so the battery can be replaced before it is dead and so it doesn’t die while in the middle of a project. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-177919, hereinafter ‘919, references made to the English translation provided by Applicant on 5 March 2021, in view of Ohtaki (US 7,760,070).

Claim 4, ‘919 teaches the electric power tool according to claim 1.
‘919 does not expressly teach a drive restriction unit that restricts the driving source from being driven while the recommendation information is being communicated by the notification interface.
However, Ohtaki teaches a drive restriction unit (security controller/drive restriction unit 12; Fig. 1) that restricts the driving source from being driven while the recommendation information is being communicated by the notification interface (“The drive restriction unit enables driving of the vehicle when the physical information acquired by the information acquisition unit is usable.” col. 2 l. 10-12; “The drive restriction unit of the in-vehicle device enables driving of the vehicle in response to the enablement signal.” col. 2 l. 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of device, by adding a drive restriction unit, as taught by Ohtaki, for safety by preventing a tool or machinery from being operated until all conditions are met as required by an information acquisition unit. 

Claim 8, ‘919 teaches the processing apparatus according to claim 7, wherein
the processing apparatus (11; Fig. 1) is mounted in the electric power tool (6; Fig. 1).
‘919 does not expressly teach a drive restriction unit that restricts the driving source from being driven while the recommendation information is being communicated by the notification interface.
However, Ohtaki teaches a drive restriction unit (security controller/drive restriction unit 12; Fig. 1) that restricts the driving source from being driven while the recommendation information is being communicated by the notification interface (“The drive restriction unit enables driving of the vehicle when the physical information acquired by the information acquisition unit is usable.” col. 2 l. 10-12; “The drive restriction unit of the in-vehicle device enables driving of the vehicle in response to the enablement signal.” col. 2 l. 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of device, by adding a drive restriction unit, as taught by Ohtaki, for safety by preventing a tool or machinery from being operated until all conditions are met as required by an information acquisition unit. 

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
“The cited portions of the applied reference are not understood to disclose or teach each and every feature of independent claim 1, particularly with respect to at least the features of "a reception unit that receives recommendation information generated based on the posture information, the torque information, and the time information; and a notification interface that communicates the recommendation information received, wherein the recommendation information is a type of the electric power tool suited to a content of work or an optimum value of an operation parameter in the electric power tool being used"…. At most, Isobe discloses determining whether or not a work situation matches a predetermined work situation according to the work program, or recording a work status. However, none of the cited portions disclose or suggest obtaining or transmitting recommendation information, as recited in claim 1.” (Remarks p. 4-5)
Examiner’s Response: 
Isobe does teach the claims limitations of Claim 1. Isobe determines whether or  not the same tool is used at the next working position in step S7, therefore determines a type of tool suited to a content of work. (¶[0022]). Isobe determines if the work is complete in step S4, thus an optimum value of an operation parameter of the tool. (¶[0019]). Therefore, Isobe teaches all the claim limitations of Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731